NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


LUTHER HULON SASSER, III and                )
SHERRY EILEEN SASSER,                       )
                                            )
             Appellants,                    )
v.                                          )      Case No. 2D19-4291
                                            )
FLORIDA FISH AND WILDLIFE                   )
CONSERVATION COMMISSION, and                )
JAMES CARL WADE, II,                        )
                                            )
             Appellees.                     )
                                            )

Opinion filed September 23, 2020.

Appeal from the Circuit Court for Manatee
County; Lon S. Arend, Judge.

Richard C. Reinhart, of Bradenton, for
Appellants.

Ashley Moody, Attorney General and
Jessica N. Reder Assistant Attorney
General, of Tampa, for Appellee, Florida
Fish and Wildlife Conservation
Commission.

PER CURIAM.

             Affirmed.


SILBERMAN, SLEET, and LUCAS, JJ., Concur.